        Case 3:18-cv-01586-JSC Document 162 Filed 01/16/19 Page 1 of 8



 1   ERIN M. BOSMAN (CA SBN 204987)
     EBosman@mofo.com
 2   WILLIAM F. TARANTINO (CA SBN 215343)
     WTarantino@mofo.com
 3   JULIE Y. PARK (CA SBN 259929)
     JuliePark@mofo.com
 4   MORRISON & FOERSTER LLP
     425 Market Street
 5   San Francisco, California 94105
     Telephone: 415.268.7000
 6   Facsimile: 415.268.7522

 7   DAVID F. McDOWELL (CA SBN 125806)
     DMcDowell@mofo.com
 8   MORRISON & FOERSTER LLP
     707 Wilshire Boulevard, Suite 6000
 9   Los Angeles, California 90017
     Telephone: 213.892.5200
10   Facsimile: 213.892.5454

11   Attorneys for Defendants
     PRELUDE FERTILITY, INC
12   PACIFIC MSO, LLC

13
                              UNITED STATES DISTRICT COURT
14
                           NORTHERN DISTRICT OF CALIFORNIA
15

16
     IN RE PACIFIC FERTILITY CENTER                  Case No. 3:18-cv-01586-JSC
17   LITIGATION
                                                     STIPULATION AND [PROPOSED]
18                                                   ORDER AMENDING
                                                     SUPPLEMENTAL ARBITRATION
19                                                   BRIEFING SCHEDULE AND
                                                     CONTINUING HEARING DATE
20
                                                     Current Hearing Date: Feb. 21, 2019
21                                                   Proposed Hearing Date: Mar. 12, 2019

22

23

24

25

26

27
28

     STIP. AND [PROP.] ORDER AM. SUPPL. ARB. BRIEFING SCHEDULE AND HEARING DATE
     Case No. 3:18-cv-01586-JSC
      sd-730592
        Case 3:18-cv-01586-JSC Document 162 Filed 01/16/19 Page 2 of 8



 1
              Pursuant to Civil Local Rules 6-1(b), 6-2, and 7-12, Plaintiffs, Pacific Fertility Center,
 2
     Pacific MSO, LLC, Prelude Fertility, Inc, and Chart, Inc., by and through their respective
 3
     counsel, submit this Stipulation and Proposed Order amending the supplemental arbitration
 4
     briefing schedule and continuing the hearing date from February 21, 2019 to March 12, 2019.
 5
              WHEREAS, on November 9, 2018, the Court held a hearing on Pacific Fertility Center’s
 6
     motion to compel arbitration and Prelude Fertility and Chart’s joinders thereto at which the Court
 7
     instructed the parties to propose a stipulated schedule for Plaintiffs to file an amended complaint
 8
     and for the parties to file any supplemental arbitration briefing (ECF No. 133);
 9
              WHEREAS, on November, 20, 2018, the Court granted the parties’ stipulation setting the
10
     deadline to file Plaintiffs’ amended complaint and supplemental briefing schedule as follows:
11
     Event                                                                  Deadline
12
     Plaintiffs to file amended consolidated class action complaint         November 30, 2018
13
     Defendants to file any supplemental arbitration briefing               December 21, 2018
14
     Plaintiffs to file any response to supplemental arbitration briefing   January 18, 2019
15
     Defendants to file any reply in support of supplemental arbitration    February 1, 2019
16   briefing

17   (ECF No. 139);

18            WHEREAS, on November 20, 2018, the Court set a hearing date of February 21, 2019 for

19   Pacific Fertility Center, Prelude Fertility, and Chart’s motions;

20            WHEREAS, on November 30, 2018, Plaintiffs filed their First Amended Consolidated

21   Class Action Complaint, naming Pacific MSO as an additional defendant (ECF No. 142);

22            WHEREAS, on December 20, 2018, the Court granted the parties’ stipulation amending

23   the supplemental briefing schedule as follows:

24

25

26

27
28

     STIP. AND [PROP.] ORDER AM. SUPPL. ARB. BRIEFING SCHEDULE AND HEARING DATE
     Case No. 3:18-cv-01586-JSC
                                                                                                           1
      sd-730592
        Case 3:18-cv-01586-JSC Document 162 Filed 01/16/19 Page 3 of 8



 1
     Event                                                                       Deadline
 2
     Defendants Pacific Fertility Center, Prelude Fertility, and Chart to file   January 9, 2019
     any supplemental arbitration briefing
 3
     Defendant Pacific MSO to file original submission on arbitration
 4
     Plaintiffs to file any response to arbitration briefing                     January 29, 2019
 5
     Defendants to file any reply in support of arbitration briefing             February 7, 2019
 6
     Oral argument                                                               February 21, 2019
 7
     (ECF No. 149);
 8
              WHEREAS, on January 9, 2019, Pacific Fertility Center filed its supplemental brief (ECF
 9
     No. 155), Pacific MSO and Prelude filed their joinder and supplemental brief (ECF No. 160), and
10
     Chart filed its supplemental joinder (ECF No. 159);
11
              WHEREAS, to accommodate all parties’ schedules, the parties agreed to amend the
12
     supplemental arbitration briefing schedule and continue the hearing (Bosman Decl. ¶ 7);
13
              WHEREAS, subject to the Court’s approval, the parties have conferred and propose the
14
     following schedule:
15
     Event                                                                               Proposed Deadline
16
     Plaintiffs to file any response to arbitration briefing                             February 8, 2019
17
     Defendants to file any reply in support of arbitration briefing                     February 26, 2019
18
     Oral argument                                                                       March 12, 2019
19

20            WHEREAS, the requested time modification would not affect the schedule for the case

21   (Bosman Decl. ¶ 10).

22            NOW THEREFORE, the parties, by and through their respective counsel, hereby stipulate

23   and respectfully request that the Court issue an Order as follows:

24            The following deadlines will be set:

25

26

27
28

     STIP. AND [PROP.] ORDER AM. SUPPL. ARB. BRIEFING SCHEDULE AND HEARING DATE
     Case No. 3:18-cv-01586-JSC
                                                                                                             2
      sd-730592
        Case 3:18-cv-01586-JSC Document 162 Filed 01/16/19 Page 4 of 8



 1
     Event                                                                          Proposed Deadline
 2
     Plaintiffs to file any response to arbitration briefing                        February 8, 2019
 3
     Defendants to file any reply in support of arbitration briefing                February 26, 2019
 4
     Oral argument                                                                  March 12, 2019
 5

 6            IT IS SO STIPULATED.
 7

 8   Dated: January 15, 2019

 9
                                                               By: /s/ Erin M. Bosman
10                                                                    ERIN M. BOSMAN

11                                                                     MORRISON & FOERSTER LLP

12                                                                     Attorneys for Defendants
                                                                       PRELUDE FERTILITY, INC
13                                                                     PACIFIC MSO, LLC

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

     STIP. AND [PROP.] ORDER AM. SUPPL. ARB. BRIEFING SCHEDULE AND HEARING DATE
     Case No. 3:18-cv-01586-JSC
                                                                                                        3
      sd-730592
        Case 3:18-cv-01586-JSC Document 162 Filed 01/16/19 Page 5 of 8



 1   Dated: January 15, 2019

 2
                                             By: /s/ Adam E. Polk
 3                                                  DENA C. SHARP
                                                    JORDAN ELIAS
 4                                                  ADAM E. POLK
 5                                                 GIRARD SHARP LLP
                                                   601 California Street, 14th Floor
 6                                                 San Francisco, California 94108
                                                   T: (415) 981-4800
 7                                                 F: (415) 981-4846
                                                   dsharp@girardsharp.com
 8                                                 jelias@girardsharp.com
                                                   apolk@girardsharp.com
 9
                                                   ADAM B. WOLF
10                                                 TRACEY B. COWAN
11                                                 PEIFFER WOLF CARR & KANE,
                                                   A PROFESSIONAL LAW
12                                                 CORPORATION
                                                   4 Embarcadero Center, Suite 1400
13                                                 San Francisco, California 94111
                                                   T: (415) 766-3545
14                                                 F: (415) 402-0058
                                                   awolf@pwcklegal.com
15                                                 tcowan@pwcklegal.com
16

17

18

19

20

21

22

23

24

25

26

27
28

     STIP. AND [PROP.] ORDER AM. SUPPL. ARB. BRIEFING SCHEDULE AND HEARING DATE
     Case No. 3:18-cv-01586-JSC
                                                                                       4
      sd-730592
        Case 3:18-cv-01586-JSC Document 162 Filed 01/16/19 Page 6 of 8



 1
                                                   ELIZABETH J. CABRASER
 2                                                 LEXI J. HAZAM
                                                   SARAH R. LONDON
 3                                                 TISEME ZEGEYE

 4                                                 LIEFF CABRASER HEIMANN &
                                                   BERNSTEIN LLP
 5                                                 275 Battery Street, 29th Floor
                                                   San Francisco, California 94111
 6                                                 T: (415) 956-1000
                                                   F: (415) 956-1008
 7                                                 ecabraser@lchb.com
                                                   lhazam@lchb.com
 8                                                 slondon@lchb.com
                                                   tzegeye@lchb.com
 9
                                                   Interim Class Counsel
10
                                                   Joseph G. Sauder (pro hac vice)
11                                                 SAUDER SCHELKOPF LLC
                                                   555 Lancaster Avenue
12                                                 Berwyn, Pennsylvania 19312
                                                   Tel: (910) 200-0580
13                                                 jgs@sstriallawyers.com

14                                                 Attorneys for Plaintiffs

15   Dated: January 15, 2019

16
                                             By: /s/ Joseph S. Picchi
17                                                  JOSEPH S. PICCHI
                                                    AARON T. SCHULTZ
18
                                                   GALLOWAY, LUCCHESE,
19                                                 EVERSON & PICCHI
                                                   2300 Contra Costa Blvd., Suite 350
20                                                 Pleasant Hill, California 94523
                                                   T: (925) 930-9090
21                                                 jpicchi@glattys.com
                                                   aschultz@glattys.com
22
                                                   Attorneys for Defendant
23                                                 PACIFIC FERTILITY CENTER
24

25

26

27
28

     STIP. AND [PROP.] ORDER AM. SUPPL. ARB. BRIEFING SCHEDULE AND HEARING DATE
     Case No. 3:18-cv-01586-JSC
                                                                                        5
      sd-730592
        Case 3:18-cv-01586-JSC Document 162 Filed 01/16/19 Page 7 of 8



 1   Dated: January 15, 2019

 2
                                             By: /s/ Molly Moriarty Lane
 3                                                  MOLLY MORIARTY LANE
                                                    BENJAMIN P. SMITH
 4                                                  MEGAN A. SUEHIRO
 5                                                 MORGAN, LEWIS & BOCKIUS LLP
                                                   One Market, Spear Street Tower
 6                                                 San Francisco, California 94105-1596
                                                   Tel: (415) 442-1000
 7                                                 Fax: (415) 442-1001
                                                   molly.lane@morganlewis.com
 8                                                 benjamin.smith@morganlewis.com
                                                   megan.suehiro@morganlewis.com
 9
                                                   David L. Schrader
10                                                 MORGAN, LEWIS & BOCKIUS LLP
                                                   300 South Grand Avenue, 22nd Floor
11                                                 Los Angeles, California 90071-3132
                                                   Tel: (213) 612-2500
12                                                 Fax: (213) 612-2501
                                                   david.schrader@morganlewis.com
13

14                                                 Attorneys for Defendant
                                                   CHART, INC. (erroneously sued as
15                                                 Chart Industries, Inc.)
16

17

18

19

20

21

22

23

24

25

26

27
28

     STIP. AND [PROP.] ORDER AM. SUPPL. ARB. BRIEFING SCHEDULE AND HEARING DATE
     Case No. 3:18-cv-01586-JSC
                                                                                          6
      sd-730592
        Case 3:18-cv-01586-JSC Document 162 Filed 01/16/19 Page 8 of 8



 1                                      FILER’S ATTESTATION

 2          Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Erin M. Bosman, attest that

 3   concurrence in the filing of this document has been obtained.

 4

 5   Dated: January 15, 2019                      /s/ Erin M. Bosman
                                                      Erin M. Bosman
 6

 7

 8

 9                                       [PROPOSED] ORDER

10          PURSUANT TO STIPULATION, IT IS SO ORDERED.

11

12   Dated: January 16, 2019
                                                  HONORABLE
                                                      ORA
                                                       R BLLE JACQUELINE SCOTT
                                                                            TT
                                                                             T CORLEY
                                                                               COR
13                                                UNITED
                                                      ED STATES MA
                                                                 M
                                                                 MAGISTRATE
                                                                   GISTRATE JUD
                                                                            JUDGE
                                                                             U GE

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

     STIP. AND [PROP.] ORDER AM. SUPPL. ARB. BRIEFING SCHEDULE AND HEARING DATE
     Case No. 3:18-cv-01586-JSC
                                                                                                     7
      sd-730592
